*317Order, Supreme Court, New York County (Joan B. Lobis, J.), entered December 29, 2004, which, insofar as appealed from as limited by the briefs, granted defendant’s cross motion for interim counsel fees to the extent of awarding $30,000, unanimously affirmed, without costs.
The award of interim counsel fees was properly based upon consideration of, inter alia, defendant’s indigence, plaintiffs financial resources and plaintiffs failure to substantiate claims that required an emergency two-day hearing on the issue of custody (Domestic Relations Law § 237; see Wechsler v Wechsler, 19 AD3d 157 [2005]). We have considered and rejected plaintiffs argument that the award lacks appropriate evidentiary support. Concur—Tom, J.P., Saxe, Nardelli, Catterson and Malone, JJ.